
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1478
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Ms. Lee of California
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  HIV Testing Day, and for other purposes.
	
	
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that, at the end of 2006, 1,106,400 people were living with the
			 human immunodeficiency virus (HIV) in the United States;
		Whereas the CDC estimates that a total of 576,384 people
			 died of acquired immunodeficiency syndrome (AIDS) in the United States from the
			 beginning of the HIV/AIDS epidemic through 2007;
		Whereas the CDC estimates that there are 56,300 new cases
			 of HIV infection in the United States each year;
		Whereas current estimates by the CDC utilize a new
			 methodology that results in more accurate estimates of new HIV
			 infections;
		Whereas previous estimates by the CDC of HIV infection
			 rates undercounted the rate of infection by 40 percent;
		Whereas the CDC estimates that at the end of 2007,
			 African-Americans represented 48 percent of all people living with HIV in the
			 United States, Whites represented 33 percent, Hispanics represented 17 percent,
			 Asian-Americans and Pacific Islanders represented 1 percent, and American
			 Indians and Alaska Natives represented less than 1 percent;
		Whereas the CDC estimates that at the end of 2008, men
			 accounted for 73 percent of all people living with HIV in the United States,
			 and women represented 27 percent;
		Whereas the CDC has determined that in the United States
			 the leading transmission category of HIV infection is male-to-male sexual
			 contact, followed by heterosexual contact and injection drug use;
		Whereas men who have sex with men (MSM) have represented
			 an increasing share of new HIV infections over the past decade, with 54 percent
			 of all new infections in 2008 occurring among MSM;
		Whereas young MSM of color, in particular, bear a
			 disproportionate burden of the HIV/AIDS epidemic;
		Whereas the CDC estimates that in 2006, of the people in
			 the United States living with HIV, approximately 232,700 (or 21 percent) were
			 unaware that they were infected;
		Whereas surveys indicate that many Americans want more
			 information about HIV, including information about the different types of tests
			 available, testing costs, test result confidentiality, and testing
			 locations;
		Whereas African-Americans and Hispanics are much more
			 likely than Whites to say they need more information about HIV testing;
		Whereas studies have found that Asian-Americans and
			 Pacific Islanders are less likely to report having sought HIV testing than
			 other ethnic groups, are more likely to be diagnosed at a later stage of the
			 disease, and are less likely, if diagnosed, to use HIV/AIDS services;
		Whereas people at high risk of acquiring HIV are often at
			 high risk of acquiring other sexually transmitted diseases as well;
		Whereas in 2008, the CDC estimated that 1 in 4 young women
			 between the ages of 14 and 19 in the United States and nearly 1 in 2
			 African-American young women in the United States were infected with at least 1
			 of the 4 most common sexually transmitted diseases;
		Whereas the CDC reports that when HIV-infected people know
			 their status, they are more likely to practice behaviors that reduce the risk
			 of HIV transmission to other people;
		Whereas the CDC estimates that in 2006, of the people
			 diagnosed as HIV-positive, 38 percent were later diagnosed with AIDS within 1
			 year of their HIV test;
		Whereas the CDC reports that early knowledge of HIV status
			 is important for connecting HIV-positive people with medical care and services
			 that can reduce mortality and prevent the onset of AIDS;
		Whereas anxiety, misconception, and stigma have been
			 traditionally associated with HIV/AIDS and HIV testing;
		Whereas the most commonly used HIV tests currently require
			 a 2-week waiting period for a diagnosis, and such a waiting period contributes
			 to the anxiety surrounding HIV testing that discourages people from receiving
			 their diagnosis;
		Whereas the CDC estimated that in 2004, of the people who
			 took an HIV test at sites funded by the CDC, 22 percent did not return for
			 their test results;
		Whereas rapid test kits approved by the Food and Drug
			 Administration have made HIV testing easier, more accessible, and less
			 invasive, and can deliver results within a single day;
		Whereas prevention counseling is an essential part of HIV
			 testing and, when conducted according to established CDC guidelines, has been
			 shown to be effective at producing individual behavioral change;
		Whereas the CDC’s Advancing HIV Prevention
			 Initiative: New Strategies for a Changing Epidemic, announced in April
			 2003, emphasizes the importance of HIV testing;
		Whereas in September 2006, the CDC released Revised
			 Recommendations for HIV Testing of Adults, Adolescents, and Pregnant Women in
			 Health-Care Settings, which advises all health care providers in the
			 public and private sectors to provide routine HIV screening of adults,
			 adolescents, and pregnant women in health care settings in the United States,
			 and recommends reducing barriers to HIV testing;
		Whereas in March 2007, the CDC, in partnership with
			 leaders in the African-American community, launched a Heightened
			 National Response to the HIV/AIDS Crisis among African Americans to
			 mobilize a coordinated response to HIV/AIDS in the African-American community
			 and, as part of this effort, announced a new initiative to increase HIV testing
			 in jurisdictions with the highest AIDS case rates among
			 African-Americans;
		Whereas, on April 7, 2009, the CDC launched a new
			 communication campaign, Act Against AIDS, to facilitate
			 awareness, public education, health literacy, health care provider marketing,
			 and highly targeted behavior change communication objectives in the fight
			 against HIV/AIDS;
		Whereas the initial phase of the Act Against
			 AIDS campaign, entitled 9½ Minutes, is an effort to
			 combat complacency about the HIV crisis in the United States and raise
			 awareness of the continued severity of the HIV/AIDS epidemic and the fact that
			 every 9½ minutes, on average, someone in the United States is infected with
			 HIV;
		Whereas, despite these efforts, the CDC has noted that
			 new strategies are warranted to increase HIV testing, particularly among
			 persons who are disproportionately affected by HIV infection;
		Whereas the National Association of People with AIDS
			 (NAPWA), founded in 1983, is the oldest coalition of people living with
			 HIV/AIDS, and advocates on behalf of all people living with HIV/AIDS;
		Whereas National HIV Testing Day is an annual campaign
			 that was introduced in 1995 by NAPWA to encourage individuals to seek out and
			 receive voluntary HIV counseling and testing;
		Whereas the theme of National HIV Testing Day is
			 Take the test, take control;
		Whereas as part of its overall public health mission, the
			 CDC annually supports the National HIV Prevention Conference and National HIV
			 Testing Day; and
		Whereas June 27 of each year is now recognized as National
			 HIV Testing Day: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National HIV Testing Day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such day, to publicize its importance among their communities, and to encourage
			 individuals to undergo counseling and testing for HIV and other sexually
			 transmitted diseases;
			(3)encourages the use
			 of rapid test kits approved by the Food and Drug Administration as a fast and
			 efficient method of HIV testing;
			(4)encourages
			 national, State, and local media organizations to carry messages in support of
			 National HIV Testing Day;
			(5)commends the
			 President for emphasizing the importance of addressing the HIV/AIDS epidemic
			 among all Americans; and
			(6)supports the
			 development of a National AIDS Strategy with clear goals and objectives to
			 reduce new HIV infections, especially among minority communities and men who
			 have sex with men.
			
